DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/04/2020, 03/01/2021 and 11/05/2021 were filed before the mailing date of this office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under 35 USC § 103 as being unpatentable over US -PGPUB No. US 2017/0006044 A1 to Ezra et al. (hereinafter Ezra), and further in view of US- PGPUB. No. 2015/0244472 A1 to Poppe et al. (hereinafter Poppe).

Regarding claim 1: 
Ezra discloses: 
A system, comprising:
at least one computing device comprising at least one processor (see ¶60: “… the computing device 800 includes at least one processing unit 802 …”); 

receive a session extension request to extend a voice skill session of a voice-activated device (see ¶60: “… the computing device 800 includes at least one processing unit 802 and a system memory 804 … the system memory 804 includes an operating system 805 and one or more programming modules 806 suitable for running software applications 850”, 
¶30: “… the user 210 may provide a verbal response or a PIN code to extend the session.”, and see also Fig. 2 “Request Session Extension”); 
identify a personal client device based on the session extension request (see ¶29: “…  the privileged identity management system 200 may initiate the communication to the user 210 via another device … the other device receiving the communication is a mobile device 230 …  the communication via the mobile device 230 will allow the user 210 to interact with the privileged identity management system 200 and input whether to extend or expire the session.”); 
perform an action based on a verification status of the session extension code (see Ezra ¶30: “… extend the elevated privileges or may let the elevated privileges expire.”, and see also
Fig. 2: “Session Extended”). 
Ezra failed to explicitly disclose the following limitations taught by Poppe:
transmit, to a personal client device, a command to emit an ultrasonic pulse to extend the voice skill session of the voice-activated device (see Poppe, ¶11: “…user device 110 may include an application or logic to recognize messages received via ultrasonic audio…”); 
receive, from the voice-activated device, a session extension code extracted from the ultrasonic pulse (see Poppe, ¶9: “…Logic associated with the device may be configured to extract and store information included within the received ultrasonic messages. …” and ¶12: “…ultrasonic listening application 112 may be configured to communicate the content of the recognized ultrasonic messages to other applications or devices…”);  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra to incorporate the functionality of receiving a message encoded in an ultrasonic signal as disclosed by Poppe, such modification would increase security by preventing a human observer from gaining sensitive information (Poppe, ¶9: “frequencies higher than human beings are capable of hearing”) while at the same time being quiet and less disruptive than audible sound.

Regarding claim 2:
The combination of Ezra and Poppe disclose:
The system of claim 1, wherein the session extension request specifies the personal client device to extend the voice skill session (see Ezra ¶29: “…   the privileged identity management system 200 may initiate the communication to the user 210 via another device. … the other device receiving the communication is a mobile device 230.”).  

Regarding claim 3:
The combination of Ezra and Poppe disclose:
The system of claim 1, wherein the personal client device is identified further based on a user account that specifies the personal client device to extend the voice skill session (see Ezra ¶36: “…  a second identity database 340 may include parameters that specify how the privileged identity management system 300 corresponds with the user … the parameters may include devices associated with the user …”).   

Regarding claims 8-10: 
Claims 8-10 recite substantially the same limitations as claims 1-3, respectively, in the form of a non-transitory computer-readable medium comprising instructions to execute the corresponding methods, therefore, they are rejected under the same rationale.

Regarding claims 15-17: 
Claims 15-17 recite substantially the same limitations as claims 1-3, respectively, in the form of a computing device implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 4-7, 11-14 and 18-20 are rejected under Ezra, Poppe and further in view of US-PGPUB No. 2020/0228521 A1 to Edwards et al. (hereinafter Edwards)
Regarding claim 4:
The combination of Ezra and Poppe disclose the system of claim 1, but failed to explicitly disclose the following limitation taught by Edwards: 
wherein the command to emit the ultrasonic pulse comprises the session extension code (see Edwards ¶33: “…  the server device may generate and send the message to the user device … the message may include an instruction … the message may include media data, such that the user device emits …”).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra and Poppe to incorporate the functionality of the server device to generate and send message that includes an instruction to be processed by the user device as disclosed by Edwards, such modification would provide more security by 
 
Regarding claim 5:
The combination of Ezra and Poppe disclose the system of claim 1, but failed to explicitly disclose the following limitation taught by Edwards:
wherein the session extension code is generated based on a shared secret that is shared between a workflow service and the personal client device (see Edwards ¶18: “…  the server device may store the information concerning the user device, the monitoring device, and/or the user.”, 
¶33: “…  the server device may generate and send the message to the user device”, and 
¶37: “…  the message may include an instruction, a question, and/or the like that instructs the user to provide an input response to the user device …”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra and Poppe to incorporate the functionality of the server device to store device and user specific information and authenticate the user and the user device based on the shared information as disclosed by Edwards, such modification would provide more security by preventing access to unauthorized users and devices.
 
Regarding claim 6:
The combination of Ezra, Poppe and Edwards disclose: 
The system of claim 5, wherein the verification status is determined based on the session extension code extracted from the ultrasonic pulse and the shared secret (see Edwards ¶30:“… the server device may authenticate the user device, the monitoring device, and/or the user based on the audio profile of the user; the voice, the one or more words, the one or more voice characteristics, and/or the like of the audio data …”).   

Regarding claim 7:
The combination of Ezra and Poppe disclose: the system of claim 1, but failed to explicitly disclose the following limitation taught by Edwards: 
wherein the verification status is determined based on the session extension code extracted from the ultrasonic pulse and an expected session extension code (see Edwards ¶35: “… the server device may determine that the information … that was captured by the monitoring device matches and/or is consistent with the media data the server device sent to the user device.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra and Poppe to incorporate the functionality of the server device to determine the consistency of the data sent by the server and captured by the monitoring device as disclosed by Edwards, such modification would provide more security by checking the authenticity of information as it traverses between devices.

Regarding claims 11-14: 
Claims 11-14 recite substantially the same limitations as claims 4-7, respectively, in the form of a non-transitory computer-readable medium comprising instructions to execute the corresponding methods, therefore, they are rejected under the same rationale.

Regarding claims 18-20: 
Claims 18-20 recite substantially the same limitations as claims 4-6, respectively, in the form of a computing device implementing the corresponding method, therefore, they are rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Dunjic et al.  (US-PGPUB No. 2019/0377898 A1)- disclosed a system, device and method for enforcing privacy during a communication session with a voice assistant.
Cai et al. (US-PGPUB No. 2009/0034702 A1)- disclosed communication networks and associated methods and systems that provide dynamically-configurable maximum durations for sessions over a communication network.  
Pandya et al. (US-PGPUB No. 2011/0307790 A1)- disclosed a method for updating a session associated with a subscriber in response to an event. 
Matsuda et al. (US-PGPUB 2004/0199538 A1)- disclosed an information-processing apparatus and method which provides a client with a function that needs exclusive access control, and session management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthias Habtegeorgis whose telephone number is (571)272-1916. The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491 


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491